


EXHIBIT 10.1

[IBM CREDIT LLC LETTERHEAD]

March 3, 2004

Mr. J. Robert Patterson
CFO and Treasurer
Info Tech USA, Inc.
7 Kingsbridge Road
Fairfield, NJ 07004

Dear Mr. Patterson:

Reference is hereby made to the following (i) Agreement for Wholesale Financing
executed on April 20, 1994, by Info Tech USA, Inc. (“Info Tech”) (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), (ii)
e-mail addressed to you from Mr. Bruce Gordon dated August 28, 2003 whereby Mr.
Bruce Gordon informed you that IBM Credit would no longer finance Info Tech’s
product effective approximately 180 days from the date of a formal notice sent
by IBM Credit to Info Tech, and (iii) IBM Credit’s letter to Info Tech dated
September 5, 2003 whereby IBM Credit formally notified Info Tech of the
Termination Date (the “September 5th Letter”). All capitalized terms not
otherwise defined in this letter or the September 5th Letter shall have the
respective meanings set forth in the Agreement.

Info Tech has requested that IBM Credit extend the Termination Date from March
10, 2004 to April 9, 2004. As an accommodation and to assist Info Tech in making
replacement financing arrangements, IBM Credit agrees to these requests provided
Info Tech agrees to (i) a reduction of its credit line from Two Million Five
Hundred Thousand Dollars ($2,500,000) to One Million Seven Hundred Fifty
Thousand Dollars ($1,750,000) effective March 10, 2004 and (ii) the terms of
this letter.

By executing this letter, Info Tech reaffirms that (x) it will not be relieved
of any obligations to IBM Credit arising out of IBM Credit’s advances or
commitments made before the Termination Date, (y) all of IBM Credit’s rights and
remedies under the Agreement shall be unaffected until all of Info Tech’s
obligations to IBM Credit are paid in full. IBM Credit reserves any and all
rights and remedies that IBM Credit now has or may have in the future with
respect to Info Tech, including any and all rights or remedies which it may have
in the future as a result of Customer’s failure to comply with any of the terms
of the Agreement, and (z) that no new default has occurred under the Agreement.

Notwithstanding any other terms in the Agreement and provided no default occurs
under the Agreement, Info Tech may repay, prior to and after the Termination
Date, all such obligations according to the terms of each billing statement
provided by IBM Credit to Info Tech.

Please acknowledge your agreement to the terms set forth herein by signing a
copy of this letter where indicated and returning it to the attention of Mr.
Bruce Gordon at the above address.

Sincerely, Acknowledged and Agreed:


IBM CREDIT LLC

/s/ Steven A. Flanagan INFO TECH USA, INC.

/s/ J. Robert Patterson

Steven A. Flanagan
Manager, Global Special Handling J. Robert Patterson
Chief Financial Officer and Treasurer